DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Eugene Kwon (Reg. # 62,422) on 7/23/2022.
Please amend claims 35, 38 as follows:

35. (Currently Amended) A non-transitory storage medium having computer instructions stored therein, wherein when the computer instructions are executed, the method of claim 1 is performed.

38. (Currently Amended) A non-transitory storage medium having computer instructions stored therein, wherein when the computer instructions are executed, the method of claim 17 is performed.

Allowable Subject Matter
Claims 1, 17-30, 34-38 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1, 35, 36 are allowed over prior arts of record because the arts of record fail to reasonably suggest, or render obvious the following italic limitations:
	… determining a target reference signal, and port groups corresponding to a resource occupied by the target reference signal, wherein large-scale parameters of ports in different port groups are different;
 	for each of the port groups, determining a source reference signal quasi-co-located with the port group, and at least one Quasi-Co-Location (QCL) type of QCLs of the port groups with the source reference signal, to acquire an extended TCI state; and 
 	transmitting the extended TCI state and the target reference signal to a User Equipment (UE), so that the UE determines large-scale parameters of the ports for the target reference signal.… in combination with other limitations recited as specified in claims 1, 35, 36.

Claims 17-30, 34, 37-38 are allowed over prior arts of record because the arts of record fail to reasonably suggest, or render obvious the following italic limitations:

	… receiving an extended TCI state and a target reference signal from a network;
 	determining, based on the target reference signal, port groups corresponding to a resource occupied by the target reference signal, wherein large-scale parameters of ports in different port groups are different; and
 	determining large-scale parameters of the ports for the target reference signal based on the extended TCI state,
 	wherein the extended TCI state comprises source reference signals quasi-co-located with the port groups, and at least one Quasi-Co-Location (QCL) type of QCLs of the port groups with each of the source reference signals.… in combination with other limitations recited as specified in claims 17, 34, 37, 38.

 	The first closest prior art Gao et al (USPN 2021/0337548) discloses a system and method for configuration of TCI states for different DMRS groups. However, Gao fails to disclose or render obvious the above italic as claimed.

 	The second closest prior art Muruganathan et al (WO 2020144639 A1) discloses a system and method of indicating TCI states with each TCI state including one or more pares of source reference signal QCL relationship.  However, Kim fails to disclose or render obvious the above italic as claimed.

 	The third closest prior art Frenne et al (WO 2020141484 A1) discloses a system and method for indicating TCI states with each TCI state including one or more pares of source reference signal QCL relationship with antenna ports. However, Frenne fails to disclose or render obvious the above italic as claimed.

 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAI NGUYEN whose telephone number is (571)270-7632. The examiner can normally be reached M-F campus 10:30-5pm, telework 6pm-8pm| Telework count days.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian N Moore can be reached on (571)272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THAI NGUYEN/Primary Examiner, Art Unit 2469